Name: Commission Regulation (EC) No 1492/2000 of 7 July 2000 derogating from Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  health;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32000R1492Commission Regulation (EC) No 1492/2000 of 7 July 2000 derogating from Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder Official Journal L 168 , 08/07/2000 P. 0013 - 0013Commission Regulation (EC) No 1492/2000of 7 July 2000derogating from Regulation (EC) No 2799/1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powderTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as amended by Regulation (EC) No 1040/2000(2), and in particular Articles 10 and 15 thereof,Whereas:(1) Pursuant to Article 5(1) of Commission Regulation (EC) No 2799/1999 of 17 December 1999 laying down detailed rules for applying Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder(3), as last amended by Regulation (EC) No 1421/2000(4), the grant of aid for skimmed milk and skimmed-milk powder processed into compound feedingstuffs is subject to the requirement to incorporate not less than 50 kilograms of powder per 100 kilograms of finished product. In view of the situation on the skimmed-milk powder market, the aforementioned rate of incorporation should be temporarily reduced.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 5(1) and (2) of Regulation (EC) No 2799/1999, for compound feedingstuffs manufactured between 1 July 2000 and 31 December 2000, the minimum quantity referred to in paragraph 1(a)(i) shall be 35 kilograms and the content referred to in the second subparagraph of paragraph 2 shall be 30 kilograms.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 118, 19.5.2000, p. 1.(3) OJ L 340, 31.12.1999, p. 3.(4) OJ L 161, 1.7.2000, p. 36.